    Case: 1:15-cv-10497 Document #: 98 Filed: 10/26/18 Page 1 of 2 PageID #:463




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS,
                               EASTERN DIVISION

SCOTT D.H. REDMAN, individually and on       )
behalf of others similarly situated,         )
                                             )             Case No.15 C 10497
                      Plaintiff,             )
                                             )             Hon. Judge Lefkow
     v.                                      )
                                             )             Magistrate Judge Mason
DEFENSE LAWYERS, P.A., a Florida corporation,)
                                             )
                      Defendant.             )


            JOINT STIPULATED MOTION TO DISMISS WITH PREJUDICE

       Plaintiff, Scott D.H. Redman, by counsel, and Defendant, Defense Lawyers, P.A., by

counsel, stipulate and move this Court to dismiss this cause of action with prejudice, with each

party to bear their own attorney fees and costs with no consideration exchanged.



Respectfully submitted,

/s/Stephanie A. Strickler                                  _/s/Karl Leinberger
Stephanie A. Strickler                                     Karl Leinberger
Counsel for Defendant                                      Counsel for Plaintiff
Messer Strickler, Ltd.                                     Markoff Leinberger LLC
225 W. Washington Street, Suite 575                        134 N. LaSalle Street, Suite 1050
Chicago, IL 60606                                          Chicago, IL 60602
Office: (312) 334-3465                                     Office: (312) 726-8300




                                               1
    Case: 1:15-cv-10497 Document #: 98 Filed: 10/26/18 Page 2 of 2 PageID #:464




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of October 2018, a true and accurate copy of the

foregoing was filed with the Clerk of Court using the ECF system which will send notification of

such filing to the attorneys of record.

                                                   /s/ Stephanie A. Strickler
                                                   Stephanie A. Strickler
                                                   Messer Strickler, Ltd.
                                                   225 W. Washington St., Suite 575
                                                   Chicago, IL 60606
                                                   312-334-3469
                                                   312-334-3473(fax)
                                                   sstrickler@messerstrickler.com
                                                   Attorney for Defendant




                                               2
